DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on January 14, 2022.
Status of claims within the present application:
Claims 1 – 3 are pending.
Claims 1 – 3 are amended.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.
 

Response to Arguments
Applicant’s remarks and amendments submitted on January 14, 2022 for application
16/794,010 have been considered and are persuasive. Therefore, the previous filed claim
rejections have been withdrawn.

Allowable Subject Matter
Claims 1 – 3 are allowed. The following is an examiner’s statement of reasons for
allowance: the following prior arts were yielded during examination of the claims filed on

Greco et al., [US 20190034923 A1]: This is considered closet prior art to the present application that has methodology and technology for confidential secure custodial transfers of asset between entities utilizing transaction agents implemented via a distributed ledger (e.g. a blockchain). In particular, the transaction agents securely record each of the transactions on the ledger utilizing obfuscated or proxy data state such that information about the transactions cannot be gleaned from the ledger. In particular, the transaction agents are able to enforce business rules of the system by requesting zero-knowledge proofs from participants to the transaction (e.g. sender and recipient) in place of actual data for the transaction. The zero-knowledge proofs are able to be designed to prevent an observer of the distributed ledger from determining any information of the transaction that is taking place.
	Greco does disclose the device comprises a display, a processor and a non-transitory
computer readable memory storing a secure transfer agent including a transmit function. the distributed ledger data is able to comprise a ledger including pairs of data representing items 102 and the current and/or past custodian of those items 102. For example, as described in detail below, items 102 are able to be registered on the ledger with an initial custodian/registrant being
associated with the item 102. This association is able to be kept confidential by the ledger
recording the results of functions/hashes applied to the actual data (e.g. an item identifier
hash representing the item identifier and a custodian hash representing the custodian
identifier) such that the actual data can only be determined using proofs designed to
decode/reverse the functions/hashes. As a result, the ledger is able to confidentially record

transaction agent described below) is able to be reflected on the chain of custody on the
distributed ledger 106 for that item 102 indicating one or more of a timestamp, the item
102 identifier (e.g. item identification hash) a new custodian (e.g. custodian hash) and/or
other information about the item 102, the new custodian, the previous custodian or the
transaction itself. the agent 107 automatically sends a private message to the recipient (e.g. to the agent 107 on the device 104 of the recipient), the message comprising the item identifier (‘identifier’), the salt value (‘identifierSalt’), the redemption value (‘redemptionSalt’) and the sender proof (‘senderProof’). The redemption token and the identifier hash do not need to be sent
because the recipient is able produce them from the other values (e.g. redemptionToken =
hash (recipientIdentity ∥ redemptionSalt); and identifierHash = hash (identifier ∥
identifierSalt)). In some embodiments, the message might also contain the sender identity
(senderIdentity), for example, if the sender operates with multiple identities using the same
communication channel for private messages.
Davies [WO 2018007828 A2]: This prior art discloses methodology for recording a data transaction comprising, at a device associated with a first entity, determining first seed data, generating a record of a first transaction between the first entity and a second entity, determining second seed data by combining at least the first seed data and the record of the first data transaction, generating a first hash by hashing the second seed data, the first hash comprising a history of data transactions involving the first entity and storing the first hash against the record of the first data transaction in a memory.
Davies does disclose recording a data transaction comprising, at a device associated with a first entity, determining first seed data, generating a record of a first data transaction between 
Pedersen T.P. “Non-Interactive and Information-Theoretic Secure Verifiable Secret Sharing”. (1992): This prior art discloses methodology for distributing a secret to n persons such that each person can verify that he has received correct information about the secret without talking with other persons. Any k of these persons can later find the secret ( 1 <= k <= n), whereas fewer than k persons get no (Shannon) information about the secret. The information rate of the scheme is ½ and the distribution as well as the verification requires approximately 2k 
Pedersen does disclose s for any s E Zq and for randomly uniformly chosen t E Z,, E(s,t) is uniformly distributed in G,. If s, s’ E 22, satisfies s # s’ and E(s,t) = E(s’, t’), then t # t’ mod q and E(s,t) = g’h‘. s - s’ log, h = - mod q. t‘-t Even though it will not be used in the following we mention that it is quite easy to prove one’s ability to open two commitments as the same value without revealing this value. Let namely P = E(s, t) and B’ = E(s, t’) where t # t’. Anyone who knows an r such that PIP‘ = h’ can open p aa s if and only if he can also open p’ as s. By revealing r = t - t’ it is therefore possible to prove equality of the contents of two commitments. Furthermore, t - t‘ does not contain any information about s. It is not clear how to prove efficiently, that commitments to two different values really do contain different values. In particular, the proof of [BCC88] that two blobs contain different bits given a method of proving equality does not generalize to this commitment scheme. Finally consider the efficiency of the commitment scheme. If p and q are constructed by first choosing q and then determining p as the first prime congruent to 1 mod q, heuristics show that p 5 p(logq)2 (see [Wag79]). Thus a commitment to 19.1 bits requires at most lpl+2 log IqI bits. Furthermore, by first computing the product gh a commitment to s can be done in less than 21q1 multiplications modulop or less than two multiplications pr. bit of s. Thus the commitment scheme is quite efficient with respect to the size of commitments as well as the computation required.
However, none of the prior arts of record independently or in-combination discloses all
the limitation of the independent claims 1 – 3 as recited in the amended set of claims
being examined.
Therefore, the independent claims are allowable over the prior arts of record. The dependent claims being definite, further limiting, and fully enabled by the specification are
also allowed by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”
In most cases, the examiner's actions and the applicant's replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary. Conversely, where the record is not explicit as to reasons, but allowance is in order, then a logical extension of 37 CFR 1.111 and 1.133 would dictate that the examiner should make reasons of record and such reasons should be specific.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893. The examiner can normally be reached Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434